Citation Nr: 0701308	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed 
hypothyroidism.  

3.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975 with additional periods of active duty for 
training and inactive duty training from 1976 to 2003 in the 
Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the RO.  

In July 2005, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  A transcript of this 
hearing is associated with the claims folder.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  There is competent medical opinion evidence of record 
that shows that the veteran's currently diagnosed 
hypothyroidism is not related to her period of active duty 
service; the medical evidence of record does not show that 
the veteran's hypothyroidism had its onset or was permanently 
worsened during a period of active duty for training.  

3.  The weight of the medical opinion evidence of record 
shows that the veteran's currently diagnosed panic disorder 
did not have its onset during her period of active duty 
service; the medical evidence of record does not show that 
the veteran's panic disorder had its onset or was permanently 
worsened during a period of active duty for training.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypothyroidism is 
not due to disease or injury that was incurred in or 
aggravated by active service or any period of active duty for 
training.  38 U.S.C.A. §§ 101(2), (21)-(24), 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(d), 
3.6, 3.159, 3.303 (2006).  

2.  The veteran's innocently acquired psychiatric disability 
manifested by a panic disorder is not due to disease or 
injury that was incurred in or aggravated by active service 
or any period of active duty for training.  38 U.S.C.A. §§ 
101(2), (21)-(24), 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(d), 3.6, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In regard to VA's enhanced duty to notify under VCAA, the 
Board notes that in correspondence dated in July 2003, the RO 
advised the veteran of VA's duties under VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The July 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  

The Board acknowledges that the July 2003 VCAA notice did not 
contain any specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything she had that pertained to her claims.  38 C.F.R. 
§ 3.159(b)(1) (2006).  

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The VCAA notice as well as follow-up letters dated in August 
2003, October 2003, February 2004, December 2004, and March 
2005, informed the veteran of the evidence that would be 
pertinent and requested her to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence on her behalf.  

Therefore, the Board believes that she was on notice of the 
fact that she should submit any pertinent evidence in her 
possession.  As such, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities on appeal.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board further observes that the RO provided the veteran 
with a copy of the May 2004 rating decision, September 2004 
rating decision, February 2005 Statement of the Case (SOC), 
June 2005 SOC, and October 2005 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claims, the laws and regulations, notification of the bases 
of the decisions, and a summary of the evidence used to reach 
the decisions.  

While no SOC or SSOC cited the VCAA regulation, the veteran 
was provided with notice of the substance of the regulation 
in the July 2003 VCAA notice as discussed above.  The Board 
concludes that the requirements of the notice provisions of 
VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and medical 
records from the Army National Guard.  The RO also obtained 
available private treatment records identified by the veteran 
from Maine General Hospital, Winthrop Health Center, Dr. 
J.M., Hoyt Chiropractic Center, and Dr. P.N.  Dr. J.B.'s 
office replied that there were no existing records on file 
for the veteran.  

The RO afforded the veteran VA examinations in May 2005 and 
obtained medical opinions on the etiology of the veteran's 
hypothyroidism and psychiatric disorder.  Lastly, as 
previously noted, the veteran was afforded a local hearing at 
the RO in July 2005.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Accordingly, the Board will proceed 
with appellate review.  


II.  Legal Criteria

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1(d) (2006).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. §§ 
101(21), 101(22), 101(23), 101(24) (West 2002); 38 C.F.R. 
§ 3.6 (2006).  Once a claimant has established "veteran" 
status through the performance of "active service," he is 
entitled to certain presumptions afforded to veterans.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.   §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  


III.  Service Connection for Hypothyroidism

Evidence

At the July 2005 RO hearing, the veteran testified that the 
onset of her symptoms occurred during service and that she 
was first diagnosed with a thyroid disorder in the early 
1980s.  

The service medical records show that no thyroid disorder was 
identified at the veteran's separation examination conducted 
in June 1975.  

Records of treatment the veteran received during her service 
in the Maine Army National Guard included the Report of 
Medical History that accompanied an August 22, 1983 
quadrennial examination report.  The report showed that the 
veteran reported that she was diagnosed with hypothyroid one 
year ago.  A Report of Medical History that accompanied the 
March 7, 1992 quadrennial examination report showed that the 
veteran reported that she had been on medication (Euthyroid) 
for her thyroid since 1981.  

Records from Dr. P.N. dated in November 1988 showed that the 
veteran reported that she was diagnosed with low active 
thyroid five years ago.  

A September 2004 record from Winthrop Health Center noted 
that the veteran's thyroid was normal.  

The May 2005 VA examination report indicates that the 
examiner reviewed the claims file.  The examiner noted that 
the service medical records revealed the following symptoms:  
fatigue in August 1973; burning eyes in September 1973; 
diarrhea, constipation, nausea, and vomiting in November 
1973; dry skin and nonpruritic rash on face, then full body 
rash in December 1973; weakness, incoordination, sore throat, 
and nervousness in June 1974; alternate diarrhea and 
constipation with bloating in February 1975; and weight gain 
of five pounds since enlistment.  

The examiner observed that medical records dated in August 
1983 noted a history of hypothyroidism diagnosed in 1982.  
The examiner further observed that records dated in July and 
August 1988 noted that the veteran was taking Euthyroid and 
that the thyroid examinations were completely normal.  

The examiner related that the veteran reported that she first 
developed symptoms of thyroid disease in the 1980's.  The 
veteran indicated that prior to treatment of her thyroid 
disease, her symptoms included loss of weight, frequent 
diarrhea alternating with constipation, upset stomach, 
circles under her eyes, and fatigue.  The examiner provided a 
diagnosis of hypothyroidism.  

The examiner commented that the veteran was not diagnosed 
with hypothyroidism within one year of her separation from 
service.  The examiner observed that, during the veteran's 
service, there were no consistent or definitive symptoms that 
would be diagnostic of thyroid disease.  The examiner 
reasoned that many of the symptoms noted were somewhat vague 
and were common symptoms, not necessarily related to thyroid 
disease.  

The examiner therefore opined that it was not at least as 
likely as not that the veteran's hypothyroidism originally 
became manifest during the veteran's military service from 
1972 to 1975.  


Analysis

The medical evidence shows that the veteran is currently 
diagnosed with hypothyroidism.  According to the May 2005 VA 
examiner, however, it is not at least as likely as not that 
the veteran's hypothyroidism is related to any symptomatology 
noted during her period of active duty service from 1972 to 
1975.  

The Board notes that the VA examiner's opinion is based on a 
review of the veteran's claims file and examination of the 
veteran.  Also, the VA examiner's opinion is supported by a 
rationale and found to be persuasive when considered with the 
rest of the evidence of record.  

There is no competent medical opinion to the contrary that 
indicates that there is a causal link between the veteran's 
hypothyroidism and her period of active duty service.  In 
addition, the medical evidence shows that the veteran's 
thyroid disease is currently under control and has been for 
several years.  

There is no medical evidence of record that indicates or 
suggests that the veteran's hypothyroidism had its onset or 
was permanently worsened or aggravated during a period of 
active duty for training.  

As for the veteran's opinion on the etiology of her 
hypothyroidism, the Board notes that where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Because the veteran is not a medical 
expert, her assertion that a relationship exists between her 
thyroid disease and her military service cannot constitute 
competent evidence of such a relationship.  

For the foregoing reasons, the Board finds that service 
connection for hypothyroidism is not warranted.  


IV.  Service Connection for an Acquired Psychiatric Disorder

Evidence 

At the July 2005 RO hearing, the veteran testified that she 
became symptomatic during service.  She appeared to indicate 
that she was first treated after service for her panic 
attacks when she worked for "MBNA" in 1998 or 1999.  

The service medical records showed that the veteran's 
complaints included nervousness in June 1974.  A February 
1975 record noted an impression of situational reaction.  No 
acquired psychiatric disorder was identified at the 
separation examination conducted in June 1975.  

Records from Dr. P.N. dated in November 1988 showed that the 
veteran reported a positive response to the question of 
whether she ever suffered from nervousness.  

Records of treatment the veteran received during her service 
in the Army National Guard included a Report of Medical 
History that accompanied the March 7, 1992 quadrennial 
examination report.  The report showed that the veteran 
reported that she had been on Xanax for panic attacks for the 
past three months.  

The Report of Medical History that accompanied the February 
5, 2000 quadrennial examination report showed that the 
veteran complained of panic attacks.  In an October 31, 2001 
letter, Dr. J.M. noted that the veteran was on Paxil for 
depression for a long term.  

In a March 2005 letter, Dr. J.M. reported that she was the 
veteran's primary care provider.  Dr. J.M. noted that the 
veteran was currently diagnosed with anxiety with panic 
attacks.  Dr. J.M. maintained that, after reviewing the 
veteran's history extensively over the years, and being aware 
of her diagnoses and her overall life events, it was Dr. 
J.M.'s opinion that the veteran's panic disorder had been 
more likely than not affected by her work and career in the 
military.  

The May 2005 VA examination report showed that the veteran 
reported that she went to psychotherapy sessions in the late 
1990s.  She indicated that she began having panic attacks in 
the early 1990's.  The examiner noted that the service 
medical records indicated that the veteran was first 
described as having a situational reaction in 1974.  

The examiner then noted that the veteran's separation 
examination report indicated that her psychiatric evaluation 
was normal.  The examiner provided a diagnosis of panic 
disorder on Axis I.  

The examiner confirmed that he had reviewed the claims file.  
The examiner commented that the veteran's current panic 
disorder was different from what was called a situational 
reaction in the 1970's.  The examiner opined that it was not 
at least as likely as not that the veteran's current 
psychiatric disorder was etiologically related to her 
military service.  

The examiner reasoned that the treatment and the complaints 
noted in service were not consistent with a diagnosis of 
panic disorder.  


Analysis

There are conflicting medical opinions of record with regard 
to the matter of whether the veteran's currently diagnosed 
panic disorder is related to any symptomatology noted during 
her period of active duty service from 1972 to 1975.  

The Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

The Board in this case accords greater evidentiary weight to 
the May 2005 VA examiner's opinion because it is based on a 
review of the claims folder, examination of the veteran, and 
supported by a clear rationale.  

There is no indication that Dr. J.M. had the benefit of a 
review of the veteran's service medical records and records 
of treatment she received while in the Army National Guard.  
Moreover, Dr. J.M.'s opinion is conclusory and unsupported by 
a rationale for her assertion that a relationship exists 
between the veteran's panic disorder and her military 
service.  

Thus, the Board finds the May 2005 VA examiner's opinion 
dispositive on the medical question of whether the veteran's 
panic disorder had its onset during her period of active duty 
service from 1972 to 1975.  

In addition, the Board observes that there is no competent 
medical evidence of record that shows that the veteran's 
panic disorder either had its onset or was permanently 
worsened or aggravated during a period of active duty for 
training.  

For these reasons, the Board finds that service connection 
for an acquired psychiatric disorder is not warranted.  

In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  

The preponderance of the evidence, however, is against both 
of the veteran's claims; therefore, that doctrine is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  



ORDER

Service connection for hypothyroidism is denied.  

Service connection for an innocently acquired psychiatric 
disorder is denied. 



REMAND

The veteran acknowledges that she has a defect of the lumbar 
spine that pre-existed her military service, but maintains 
that the physical requirements of her service aggravated her 
back disorder.  

Records of treatment the veteran received during her service 
in the Army National Guard do document recurrent complaints 
of chronic low back pain and note diagnoses of spondylolysis, 
spondylolisthesis, and degenerative changes of the lumbar 
spine.  

The veteran was also medically discharged from the National 
Guard on account of her back disorder in 2003.  Dr. J.M. 
opines in a March 2005 letter that the veteran's 
spondylolisthesis was more likely than not affected by her 
work and career in the military, however, Dr. J.M. did not 
have the benefit of a review of the veteran's service/guard 
medical records.  

These records are extensive and notable for complaints of 
recurrent back pain beginning in 1983 and two distinct back 
injuries not incurred in the line of duty-one reportedly in 
1986 or 1987, and one on July 26, 2001.  

A June 2002 neurological evaluation shows that Dr. L.T. 
opined that it was more likely than not that the July 26, 
2001 motor vehicle accident exacerbated a previous existing 
back problem, and he recommended surgery.  The veteran 
underwent a lumbar fusion in August 2002.  

Given the foregoing, the Board finds that it is necessary 
that the veteran be provided a medical examination and a 
medical opinion obtained on whether the veteran's current low 
back disorder was incurred in or aggravated by her military 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

The opportunity should also be taken to inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any low back disorder found on 
examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) had its onset or 
was aggravated (i.e., permanently 
worsened beyond the natural progress of 
the disorder) by the veteran's period of 
active duty from October 1972 to October 
1975 and/or periods of active duty for 
training and inactive duty training from 
1976 to 2003 in the Maine Army National 
Guard.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination.  

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


